I cannot concur because it seems to me that too narrow a construction is being put upon the contract. Considered by itself as a mere writing, there is perhaps ambiguity, but to my mind the meaning becomes clear when the writing is considered as a contract in reference to its subject matter. The latter was a closed country bank about to be reorganized. The subject of the contract included not alone the bills receivable but all the "assets" of the institution. There is no word in the document which expressly or by necessary implication excludes any asset. True, as Mr. Justice Hilton suggests: "Notes generally constitute the largest item of the property of a bank." But in the recent banking debacle real estate and notes secured by real estate constituted by far the most troublesome items. The item of "other real estate" has been very frequently the rock upon which our banks have broken. To say that a reorganization contract such as the one determinative of this case did not cover real estate is simply to ignore its dominant purpose. Nothing runs more directly counter to the ordinary and necessary rules of interpretation. *Page 211 
It is for that reason that I cannot concur in this decision. I do not think that the frequent reference to intangibles and the use of such words as "uncollectible" can properly be given the "qualifying" effect attached to them by the opinion of the majority. That makes them words of nullification rather than mere qualification, and the thing nullified is one of the main and very obvious purposes of the contract.